Name: 71/66/EEC: Council Decision of 1 February 1971 on the reform of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1971-02-04

 Avis juridique important|31971D006671/66/CEE: DÃ ©cision du Conseil, du 1er fÃ ©vrier 1971, concernant la rÃ ©forme du Fonds social europÃ ©en Journal officiel n ° L 028 du 04/02/1971 p. 0015 - 0017 Ã ©dition spÃ ©ciale danoise: sÃ ©rie I chapitre 1971(I) p. 0048 Ã ©dition spÃ ©ciale anglaise: sÃ ©rie I chapitre 1971(I) p. 0052 Ã ©dition spÃ ©ciale grecque: chapitre 05 tome 1 p. 0069 ++++ ( 1 ) JO N C 131 DU 13 . 10 . 1969 , P . 4 . ( 2 ) JO N C 2 DU 8 . 1 . 1970 , P . 7 . ( 3 ) JO N C 26 DU 4 . 3 . 1970 , P . 6 . ( 4 ) JO N L 94 DU 28 . 4 . 1970 , P . 19 . DECISION DU CONSEIL DU 1ER FEVRIER 1971 CONCERNANT LA REFORME DU FONDS SOCIAL EUROPEEN ( 71/66/CEE ) LE CONSEIL DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , ET NOTAMMENT SON ARTICLE 126 , VU L'AVIS DE LA COMMISSION ( 1 ) , VU L'AVIS DE L'ASSEMBLEE ( 2 ) , VU L'AVIS DU COMITE ECONOMIQUE ET SOCIAL ( 3 ) , CONSIDERANT QUE L'ARTICLE 123 DU TRAITE IMPARTIT AU FONDS SOCIAL EUROPEEN , CI-APRES DENOMME " FONDS " , LA MISSION DE PROMOUVOIR A L'INTERIEUR DE LA COMMUNAUTE LES FACILITES D'EMPLOI ET LA MOBILITE GEOGRAPHIQUE ET PROFESSIONNELLE DES TRAVAILLEURS ET QUE LES DISPOSITIONS ACTUELLEMENT EN VIGUEUR SE SONT REVELEES INADEQUATES POUR PERMETTRE AU FONDS DE REMPLIR CETTE MISSION D'UNE FACON EFFICACE ; CONSIDERANT QUE LA POURSUITE DE CETTE MISSION S'IMPOSE COMPTE TENU DES EXIGENCES DU PROGRES SOCIAL FACE A L'EVOLUTION TECHNIQUE ; CONSIDERANT L'INTERDEPENDANCE EXISTANT ENTRE LA POLITIQUE ECONOMIQUE ET LA POLITIQUE SOCIALE ; CONSIDERANT L'INTERET DE POURSUIVRE LES EFFORTS TENDANT A RESORBER LE CHOMAGE ET LE SOUS-EMPLOI STRUCTURELS DONT SOUFFRENT ENCORE PLUSIEURS REGIONS DE LA COMMUNAUTE ; CONSIDERANT AUSSI LA NECESSITE D'INTENSIFIER A CET EGARD L'ACTION PREVENTIVE CONTRE LE CHOMAGE ET LE SOUS-EMPLOI ; CONSIDERANT QUE LE FONDS DOIT EGALEMENT CONTRIBUER A PROMOUVOIR LES INITIATIVES PRISES POUR ASSURER A TOUS LES TRAVAILLEURS UN EMPLOI QUI CORRESPONDE LE MIEUX A LEURS CAPACITES ET POUR ASSURER LA CONTINUITE DE L'EMPLOI ET DU REVENU ; CONSIDERANT QU'IL EST , PAR CONSEQUENT , NECESSAIRE D'ASSURER UNE INTERVENTION DU FONDS POUR REPONDRE A LA FOIS A DES SITUATIONS RESULTANT DE DECISIONS COMMUNAUTAIRES OU NECESSITANT UNE ACTION COMMUNAUTAIRE ET A DES SITUATIONS RESULTANT INDIRECTEMENT DU FONCTIONNEMENT DU MARCHE COMMUN OU ENTRAVANT LE DEVELOPPEMENT HARMONIEUX DE LA COMMUNAUTE ; CONSIDERANT LES DISPOSITIONS PRISES PAR LA DECISION DU 21 AVRIL 1970 RELATIVE AU REMPLACEMENT DES CONTRIBUTIONS FINANCIERES DES ETATS MEMBRES PAR DES RESSOURCES PROPRES AUX COMMUNAUTE ( 4 ) , DECIDE : I . SUPPRESSION DES CONCOURS PREVUS A L'ARTICLE 125 DU TRAITE ARTICLE PREMIER DANS LES CONDITIONS DEFINIES A L'ARTICLE 10 , LES CONCOURS PREVUS A L'ARTICLE 125 DU TRAITE NE SONT PLUS OCTROYES . II . DEFINITION DES MISSIONS NOUVELLES DU FONDS ARTICLE 2 LES MISSIONS NOUVELLES DU FONDS , QUI SONT CONFORMES AUX OBJECTIFS DEFINIS A L'ARTICLE 123 DU TRAITE , RESULTENT DES DISPOSITIONS DES ARTICLES 3 , 4 ET 5 . A . CHAMP D'APPLICATION PERSONNEL ARTICLE 3 1 . LES CONCOURS DU FONDS PEUVENT ETRE ACCORDES EN FAVEUR DE PERSONNES QUI APPARTIENNENT A LA POPULATION ACTIVE ET QUI SONT APPELEES A EXERCER UNE ACTIVITE SALARIEE APRES AVOIR BENEFICIE D'UNE MESURE RELEVANT DE LA COMPETENCE DU FONDS . 2 . DANS DES CAS PARTICULIERS A DECIDER PAR LE CONSEIL , LE CONCOURS DU FONDS PEUT ETRE ACCORDE EGALEMENT EN FAVEUR DE PERSONNES QUI SONT APPELEES A EXERCER UNE ACTIVITE NON SALARIEE . B . DOMAINES D'INTERVENTION ARTICLE 4 1 . LE FONDS PEUT INTERVENIR LORSQUE LA SITUATION DE L'EMPLOI _ EST AFFECTEE , OU MENACEE DE L'ETRE , SOIT PAR DES MESURES PARTICULIERES ARRETEES PAR LE CONSEIL DANS LE CADRE DES POLITIQUES COMMUNAUTAIRES , SOIT PAR DES ACTIONS CONVENUES D'UN COMMUN ACCORD POUR FAVORISER LA REALISATION DES OBJECTIFS DE LA COMMUNAUTE , OU _ FAIT APPARAITRE LA NECESSITE D'UNE ACTION COMMUNE SPECIFIQUE POUR MIEUX ASSURER L'ADAPTATION DE L'OFFRE ET DE LA DEMANDE DE MAIN-D'OEUVRE AU SEIN DE LA COMMUNAUTE . L'INTERVENTION DU FONDS EST FONDEE SUR UNE DECISION SPECIFIQUE PRISE PAR LE CONSEIL , STATUANT A LA MAJORITE QUALIFIEE SUR PROPOSITION DE LA COMMISSION , CETTE DERNIERE AGISSANT SOIT DE SA PROPRE INITIATIVE , SOIT A LA DEMANDE DU CONSEIL , SOIT A LA DEMANDE D'UN OU DE PLUSIEURS ETATS MEMBRES . 2 . LE CONSEIL FONDE LES DECISIONS SPECIFIQUES VISEES AU PARAGRAPHE 1 , NOTAMMENT SUR LE FAIT QUE LE DESEQUILIBRE CONSTATE OU PREVISIBLE DANS LE DOMAINE DE L'EMPLOI _ A UNE AMPLEUR JUSTIFIANT UNE INTERVENTION COMMUNAUTAIRE , _ EST DE NATURE TELLE QU'IL ENTRAINE OU EST SUSCEPTIBLE D'ENTRAINER , POUR UN NOMBRE IMPORTANT DE TRAVAILLEURS , LA NECESSITE SOIT DE CHANGER D'EMPLOI , SOIT D'ACQUERIR DE NOUVELLES QUALIFICATIONS , SOIT DE CHANGER DE DOMICILE A L'INTERIEUR DE LA COMMUNAUTE . DANS LES DECISIONS PRECITEES , LE CONSEIL : A ) DESIGNE LES DOMAINES OUVERTS AUX INTERVENTIONS DU FONDS ; B ) INDIQUE PARMI LES TYPES D'AIDES QUI SONT DEFINIES PAR LES DISPOSITIONS REGLEMENTAIRES PREVUES A L'ARTICLE 127 CEUX QUI PEUVENT BENEFICIER DU CONCOURS DU FONDS ; C ) DETERMINE , LE CAS ECHEANT , LES CATEGORIES DE PERSONNES APPELEES A EXERCER UNE ACTIVITE NON SALARIEE EN FAVEUR DESQUELLES LE FONDS PEUT OCTROYER SON CONCOURS . ARTICLE 5 1 . LE FONDS PEUT INTERVENIR EGALEMENT LORSQUE LA SITUATION DE L'EMPLOI EST AFFECTEE , DANS CERTAINES REGIONS , DANS CERTAINES BRANCHES ECONOMIQUES OU DANS CERTAINS GROUPES D'ENTREPRISES , PAR DES DIFFICULTES QUI NE RESULTENT PAS D'UNE MESURE PARTICULIERE PRISE PAR LE CONSEIL DANS LE CADRE D'UNE POLITIQUE COMMUNAUTAIRE , MAIS QUI PROCEDENT INDIRECTEMENT DU FONCTIONNEMENT DU MARCHE COMMUN OU QUI ENTRAVENT LE DEVELOPPEMENT HARMONIEUX DE LA COMMUNAUTE . DANS CE CAS , LES CONCOURS SONT ACCORDES POUR L'ELIMINATION DU CHOMAGE ET DU SOUS-EMPLOI DE LONGUE DUREE A CARACTERE STRUCTUREL , POUR LA FORMATION D'UNE MAIN-D'OEUVRE HAUTEMENT QUALIFIEE , AINSI QUE , PAR AILLEURS , POUR DES ACTIONS TENDANT A L'INSERTION OU LA REINSERTION DANS L'ACTIVITE ECONOMIQUE DES HANDICAPES , DES TRAVAILLEURS AGES , DES FEMMES ET DES JEUNES TRAVAILLEURS . 2 . LES DISPOSITIONS REGLEMENTAIRES NECESSAIRES A L'EXECUTION DE LA PRESENTE DECISION ET ARRETEES CONFORMEMENT AUX DISPOSITIONS DE L'ARTICLE 127 DU TRAITE _ DEFINISSENT LES CONCOURS PREVUS AU PARAGRAPHE 1 QUI SONT ACCORDES DANS L'IMMEDIAT POUR REPONDRE A DES SITUATIONS EXISTANT ACTUELLEMENT OU A DES BESOINS QUI NECESSITENT DES A PRESENT UNE ACTION PENDANT UNE PERIODE PROLONGEE , _ DETERMINENT LES CRITERES PRECIS AUXQUELS DOIVENT REPONDRE LES ACTIONS OUVRANT DROIT AUX CONCOURS DU FONDS . LES CONCOURS AINSI DEFINIS SONT ACCORDES SANS AUTRE INTERVENTION DU CONSEIL , SOUS LA SEULE RESERVE DE L'AGREMENT PREVU A L'ARTICLE 7 . C . PRESENTATION PAR LES ETATS MEMBRES DES PROJETS OU DES DEMANDES D'INTERVENTION ET AGREMENT DE LA COMMISSION ARTICLE 6 LE OU LES ETATS MEMBRES INTERESSES PRESENTENT A LA COMMISSION LES PROJETS TENDANT A FAIRE FACE A DES SITUATIONS VISEES A L'ARTICLE 4 AINSI QUE LES DEMANDES PREALABLES D'INTERVENTION TENDANT A REPONDRE A DES SITUATIONS VISEES A L'ARTICLE 5 ; CHAQUE PROJET OU DEMANDE DOIT REPRESENTER UN ENSEMBLE DE MESURES DETERMINEES , A LA FOIS DANS LEURS MODALITES , DANS LEUR AMPLEUR ET DANS LEUR DUREE . ARTICLE 7 LA COMMISSION SOUMET LES PROJETS ET LES DEMANDES D'INTERVENTION VISEES A L'ARTICLE 6 A L'EXAMEN DU COMITE DU FONDS SOCIAL EUROPEEN PREVU A L'ARTICLE 124 DU TRAITE ET LES AGREE , DANS LE CADRE DES CREDITS DISPONIBLES , S'ILS REPONDENT AUX CONDITIONS FIXEES DANS LE REGLEMENT PRIS EN APPLICATION DES DISPOSITIONS DE L'ARTICLE 127 DU TRAITE ET DANS LES DECISIONS PRISES PAR LE CONSEIL SUR LA BASE DE CE REGLEMENT . D . TAUX D'INTERVENTION ARTICLE 8 1 . LE CONCOURS DU FONDS EST ACCORDE A RAISON DE 50 % DES DEPENSES ELIGIBLES EN FAVEUR D'ACTIONS REALISEES PAR DES ADMINISTRATIONS PUBLIQUES , PAR DES ORGANISMES DE DROIT PUBLIC ET PAR DES ORGANISMES PARITAIRES SOCIAUX CHARGES D'UNE MISSION D'INTERET PUBLIC . 2 . LE CONCOURS EST ACCORDE EGALEMENT EN FAVEUR D'ACTIONS REALISEES PAR DES ORGANISMES OU AUTRES ENTITES DE DROIT PRIVE , A LA CONDITION QUE LES POUVOIRS PUBLICS DU OU DES ETATS MEMBRES INTERESSES GARANTISSENT LA BONNE FIN DES OPERATIONS . DANS CE CAS , LE FONDS INTERVIENT POUR UN MONTANT EGAL A CELUI DES DEPENSES ASSUMEES PAR LES POUVOIRS PUBLICS . E . PROCEDURE BUDGETAIRE ARTICLE 9 1 . CHAQUE ANNEE , SUR LA BASE DE L'AVANT-PROJET ETABLI PAR LA COMMISSION , SONT INSCRITS DANS LE BUDGET DES COMMUNAUTES EUROPEENNES LES CREDITS AUTORISES POUR LE FONCTIONNEMENT DU FONDS AU COURS DE L'EXERCICE EN CAUSE . LE REGLEMENT FINANCIER PRIS EN EXECUTION DES DISPOSITIONS DE L'ARTICLE 209 DU TRAITE DETERMINE LES MODALITES SELON LESQUELLES LES DEPENSES PEUVENT ETRE AUTORISEES POUR UNE PERIODE EXCEDANT DE DEUX ANS L'EXERCICE EN CAUSE . 2 . LES INTERVENTIONS DU FONDS VISEES A L'ARTICLE 4 ET CELLES VISEES A L'ARTICLE 5 FONT L'OBJET DE CREDITS DISTINCTS . LES CREDITS PREVUS POUR LES INTERVENTIONS VISEES A L'ARTICLE 5 NE PEUVENT ETRE INFERIEURS ANNUELLEMENT A 50 % DE L'ENSEMBLE DES CREDITS DISPONIBLES . CETTE REPARTITION DES CREDITS EST REEXAMINEE PAR LE CONSEIL DANS LE DELAI PREVU A L'ARTICLE 11 , ETANT ENTENDU QU'A LA LONGUE LA PLUS GRANDE PARTIE DES CREDITS DISPONIBLES DOIT ETRE RESERVEE AUX INTERVENTIONS VISEES A L'ARTICLE 4 . III . DISPOSITIONS TRANSITOIRES ET FINALES ARTICLE 10 1 . LES DISPOSITIONS DE LA PRESENTE DECISION SONT APPLICABLES A PARTIR DE LA DATE D'ENTREE EN VIGUEUR DES DISPOSITIONS REGLEMENTAIRES NECESSAIRES A L'EXECUTION DE LA PRESENTE DECISION ET ARRETEES CONFORMEMENT AUX DISPOSITIONS DE L'ARTICLE 127 DU TRAITE . 2 . LE CONCOURS DU FONDS PREVU A L'ARTICLE 125 DU TRAITE EST MAINTENU EN FAVEUR DES OPERATIONS TERMINEES AU PLUS TARD A LA DATE FIXEE PAR LES DISPOSITIONS REGLEMENTAIRES VISEES AU PARAGRAPHE 1 . LES DELAIS DANS LESQUELS LES ETATS MEMBRES DOIVENT PRESENTER LES DEMANDES DE REMBOURSEMENT RELATIVES A CES OPERATIONS SONT DETERMINES PAR LES DISPOSITIONS REGLEMENTAIRES PRECITEES . ARTICLE 11 LE CONSEIL REEXAMINE LA PRESENTE DECISION AU PLUS TARD CINQ ANNEES APRES LA DATE D'ENTREE EN VIGUEUR MENTIONNEE A L'ARTICLE 10 PARAGRAPHE 1 . LE CAS ECHEANT , LA PRESENTE DECISION EST MODIFIEE SUR LA BASE D'UN NOUVEL AVIS DE LA COMMISSION , FONDE SUR L'ARTICLE 126 DU TRAITE . ARTICLE 12 LA PRESENTE DECISION ENTRE EN VIGUEUR LE CINQUIEME JOUR SUIVANT CELUI DE SA PUBLICATION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . FAIT A BRUXELLES , LE 1ER FEVRIER 1971 . PAR LE CONSEIL LE PRESIDENT M . SCHUMANN